                  Case 18-25201-JKO        Doc 65     Filed 10/15/19     Page 1 of 3




    ORDERED in the Southern District of Florida on October 11, 2019.




                                                        John K. Olson, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

   In re:
                                                                                         Chapter 13
                                                                      Case No.: 0:18-bk-25201-JKO
   CHARLES RHODES,

         Debtor.
   _______________________________/

                 ORDER ON BSI FINANCIAL SERVICES, AS SERVICING AGENT
               FOR U.S. BANK TRUST, N.A., AS TRUSTEE OF THE IGLOO SERIES
            III TRUST’S MOTION FOR RELIEF FROM STAY AND FOR CO-DEBTOR
            RELIEF FROM STAY AS TO MANUEL VAZQUEZTELL, JR. AND LUZ M.
            VAZQUEZTELL TO ENFORCE A FINAL JUDGMENT IN FORECLOSURE

            THIS MATTER having come before the Court on October 7, 2019 upon BSI Financial

   Services, as Servicing Agent for U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust’s

   Motion for Relief From Stay and for Co-Debtor Relief From Stay as to Manuel Vazqueztell, Jr.

   and Luz M. Vazqueztell to Enforce Final Judgment of Foreclosure [D.E. 54] (the “Motion”).

   The Court, having considered this Motion, and being otherwise duly advised in the premises, it

   is, hereby

            ORDERED, as follows:
               Case 18-25201-JKO         Doc 65      Filed 10/15/19   Page 2 of 3
                                                                   Case No.: 0:18-bk-25201-JKO




       1.      The Motion is GRANTED, as set forth herein.

       2.      The Automatic Stay is lifted to BSI Financial Services, as Servicing Agent for

U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust (“Secured Creditor”), so as to

allow Secured Creditor to enforce its Final Judgment in Foreclosure and allow the state court to

enter all necessary orders, judgments, and decrees associated therewith, on real property

commonly described as 6137 S.W. 35th Street, Miramar, FL 33023, and legally described as:


       LOTS TWENTY-FIVE (25) AND TWENTY-SIX (26), BLOCK TWO (2),
       OF RODGERS HEIGHTS, ACCORDING TO THE PLAT THEREOF, AS
       RECORDED IN PLAT BOOK 25, PAGE 45, PUBLIC RECORDS OF
       BROWARD COUNTY, FLORIDA.


       3.      The co-debtor stay as to Manuel Vazqueztell, Jr. and Luz M. Vazqueztell

provided by 11 U.S.C. § 1301 is terminated as to Secured Creditor, its Successors and/or

Assigns.    Accordingly, the co-debtor stay is modified to permit the Secured Creditor to

commence and/or proceed to prosecute a mortgage foreclosure action in state court against real

property, the legal description of which is described above.

       4.      This relief is in rem only in order to complete state court foreclosure proceedings

through certificate of title and possession of the Property; however, Secured Creditor shall not

seek any in personam relief against the debtor without further order of the Court.

       5.      Secured Creditor is exempted from further compliance with Fed. Rule Bankr.

P. 3002-1 in the instant bankruptcy case.




                                               -2-
                Case 18-25201-JKO        Doc 65       Filed 10/15/19   Page 3 of 3
                                                                    Case No.: 0:18-bk-25201-JKO

       6.       The Court shall retain jurisdiction over this matter to consider and enter such

further relief necessary to enforce the terms and conditions of this Order.

                                                    ###
Submitted by:

Chase A. Berger, Esq.
Florida Bar No. 083794
cberger@ghidottiberger.com
GHIDOTTI | BERGER, LLP
3050 Biscayne Boulevard - Suite 402
Miami, FL 33137
Telephone: (305) 501.2808
Facsimile: (954) 780.5578

Chase A. Berger, Esq. shall serve a conformed copy of this Order upon all interested parties and
shall file a Certificate of Service within three (3) days from the entry date of this Order.




                                                -3-
